Citation Nr: 0208129	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  In February 1995, the RO denied service connection for 
the residuals of a low back injury.

2.  In September 1996, the RO determined that the veteran did 
not submit new and material evidence to reopen a claim for 
service connection for the residuals of a low back injury.

3.  Evidence submitted since the September 1996 RO decision 
concerning the claim for service connection for the residuals 
of a low back injury either does not bear directly and 
substantially upon the specific matter under consideration, 
or is cumulative or redundant, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence received since the RO's September 
1996 denial of entitlement to service connection for the 
residuals of a low back injury is not new and material and 
the veteran's claim for entitlement to service connection for 
the residuals of a low back injury is not reopened.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 3.326(a), 20.202, 20.204(b), (c) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In addressing the claims at hand, the Board has considered 
the fact that the law with respect to the duty to assist has 
been significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modify the adjudication 
of all pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) [hereinafter "VCAA"]. 

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without their first being considered by the RO.  VA 
has already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and they have done so.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim under this new law by the RO would 
only serve to further delay resolution of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Concerning the application of the VCAA to this claim, the 
Board notes that § 3.156(a), the second sentence of 
§ 3.159(c), and 3.159(c)(4)(3) were amended at 66 Fed. 
Regulations, 45620 (2001).  These amendments, however, apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Inasmuch as the claim was initiated 
prior to that date, the amendments do not apply to this 
attempt to reopen a claim for service connection for the 
residuals of a low back injury, at issue in this appeal. 

Regardless, after a thorough review of the claims file, the 
Board finds that there has been substantial compliance with 
the notice and assistance provisions of the VCAA and its 
implementing regulations.  Attempts have been made to obtain 
evidence identified as material to the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In denying the claim for service connection in February 1995, 
the RO noted that the service medical records showed that the 
veteran received treatment for low back pain in July 1969.  
On physical examination, there was no weakness, limitation of 
motion or tenderness.  He was referred to orthopedics for 
consultation.  Tenderness was noted in the L-5 midline area; 
however, X-ray examination was negative.  The diagnosis was 
back strain.  He was found unfit for duty and physical 
therapy was recommended.  In November 1969, it was noted that 
he had responded to physical therapy and muscle relaxants.  
He was returned to duty.  There was no further back treatment 
for the remainder of service.  The report of the examination 
conducted at separation from service was negative for 
residuals of the low back injury.  Although there was 
evidence of inservice treatment for a low back injury, the RO 
determined that a chronic low back disability was not shown 
during service or within a reasonable time prior to discharge 
from military service.  

In September 1996, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for the residuals of a low back injury.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d, 1380, 1384 (Fed. Circuit 1996).  The 
September 1996 RO's decision is the last final decision on 
the issue of service connection for the residuals of a low 
back injury.  The Board shall review the evidence of record 
at the time of, and evidence submitted since, that decision.  

The evidence previously considered by the RO included the 
veteran's service records and post service VA and private 
clinical reports.  Evidence submitted after the September 
1996 RO decision includes testimony of the veteran, duplicate 
medical records, and Social Security Administration and 
private clinical records.  

Concerning the statements of the veteran, the Board notes 
that the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), has held that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995), quoting Moray v. Brown, 
7 Vet. App. 211, 214 (1993).  Here, the veteran seeks to 
reopen his claim for service connection for the residuals of 
a low back injury by restating his previous assertions.  This 
is cumulative; it is not new.  It has not been shown that the 
veteran has the medical training and experience to provide an 
opinion on a medical question of causation; therefore, his 
statements are not competent evidence on that question.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
received treatment for mostly unrelated disorders.  Although 
this medical evidence is new and reports current diagnoses, 
this additional documentation only addresses the veteran's 
current medical condition, without commenting on the 
relationship of any current back disorder to his active 
military service.  This evidence does not address or 
contradict the reasoning offered in support of the prior 
decision.  It has no bearing on the issue of service 
incurrence and, therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).  The Board's review 
does not disclose any evidence that is new.  Since the 
veteran has not submitted new and material evidence, VA does 
not have jurisdiction to reopen the claim and consider it 
again.  38 U.S.C.A. §§ 5108, 7104, 7105.  See Barnett.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the 
residuals of a low back injury, the benefits sought on appeal 
are denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

